Citation Nr: 0021979	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Newark, New Jersey, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 30 percent disability rating.

The Board notes that the veteran properly appealed an April 
1997 RO rating decision holding that new and material 
evidence had not been submitted to reopen a previously-denied 
claim for entitlement to service connection for pes planus.  
However, during a May 2000 Travel Board hearing, the veteran 
withdrew that claim from appellate status.  See 38 C.F.R. 
§ 20.204  (1999).


REMAND

Initially, the Board finds the current claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  
The claim is well grounded because the veteran is service-
connected for PTSD and has appealed the initial assignment of 
less-than-complete benefits.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995) (Where a veteran appeals the RO's 
initial assignment of a rating for a service-connected 
disorder that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim.).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that this duty has 
not yet been fulfilled.

The duty to assist includes a duty to obtain all pertinent 
medical records which have been called to VA's attention by 
the veteran and by the evidence of record.  Culver v. 
Derwinski, 3 Vet. App. 292 (1992).  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & 
Supp. 1998).  In this case, the veteran indicated recent 
treatment for PTSD at the VA Outpatient Clinic in Bricktown, 
New Jersey.  To date, no attempt has been made to obtain any 
such records.  He also indicated treatment for PTSD by a 
private physician, Dr. Evers.  During a May 2000 Travel Board 
hearing, he indicated that he would attempt to obtain records 
from Dr. Evers and was provided 30 days by VA to do so.  
Although no such records were received from the veteran or 
that facility, he had previously provided a VA Form 21-4142, 
Authorization for Release of Records, in June 1998, 
authorizing VA to obtain Dr. Evers' medical records.  
Therefore, an attempt should be made to retrieve any 
available medical records from Dr. Evers.

The above evidentiary deficiencies were noted by the 
veteran's accredited representative during the May 2000 
Travel Board hearing.  At that time, the representative also 
asserted that the RO had failed to give adequate reasons and 
bases for its decision to assign a disability rating of 30 
percent for the veteran's PTSD.  The representative asserted 
that the regulations pertaining to the rating of PTSD had 
changed during the appeal and that, consequently, the veteran 
was entitled to a rating based on the regulations most 
favorable to him.  The Board agrees.  The United States Court 
of Appeals for Veterans Claims has held that, where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991); but see VA O.G.C. 
Prec. Op. No. 3-2000  (April 10, 2000)  (Regulation amended 
during pendency of appeal may only be applied from and after 
the effective date of the regulatory change.).  The 
regulations amending VA's PTSD rating criteria were amended, 
effective November 7, 1996.  See 38 C.F.R. § 4.130  (1997); 
61 FR 52695  (October 8, 1996).  The RO considered the old 
regulations in its April 1996 decision which forms the basis 
of this appeal; however, since then, it has only considered 
the amended regulations, e.g. in its June 1998 Statement of 
the Case.

In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
submit any and all additional recent 
medical records pertaining to PTSD.  
Alternatively, if he so desires, he may 
submit an updated release form for Dr. 
Evers, so that the RO may attempt to 
obtain any additional records.  Copies of 
all correspondences made and records 
obtained should be added to the claims 
folder.

2.  The RO should obtain all available 
medical records pertaining to the veteran 
from the James T. Howard VA Outpatient 
Clinic in Bricktown, New Jersey.  Copies 
of all correspondences made and records 
obtained should be added to the claims 
folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of the veteran's 
PTSD.  All appropriate tests and studies 
should be performed and all findings 
should be reported in detail.  If there 
are other psychiatric disorders found, in 
addition to the service-connected PTSD, 
the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) and include a definition of the 
numerical code assigned.  

4.  Thereafter, the RO should review the 
veteran's claim for entitlement to an 
increased original disability rating for 
service-connected PTSD, to determine 
whether any change is warranted in its 
prior decision.  The version of the PTSD 
rating criteria most favorable to the 
veteran shall be applied, Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991), 
although the amended criteria may only be 
employed on and subsequent to November 8, 
1996.  VA O.G.C. Prec. Op. No. 3-2000  
(April 10, 2000).  Because the veteran 
appealed the initial assignment of a 30 
percent disability rating for his 
service-connected PTSD, the RO must 
consider not only whether he is currently 
entitled to an increased disability 
rating, but also whether or not he was 
entitled to an increased disability 
rating at any time since the effective 
date of his initial grant of service 
connection, even if only temporarily.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (Separate ratings can be assigned 
for separate periods of time based on the 
facts found, a practice known as 
"staged" ratings.); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).

5.  If the RO's decision remains 
unfavorable in any way, or represents a 
grant of less-than-complete benefits, the 
veteran and representative should be 
provided with a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


